20-01010-jlg        Doc 27        Filed 07/17/20 Entered 07/17/20 23:25:39        Main Document
                                                Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                 Chapter 7
 ORLY GENGER,
                                                        Case No. 19-13895 (JLG)
                                     Debtor.

 DALIA GENGER,
                      Plaintiff
 ORLY GENGER, MICHAEL BOWEN,
 ARIE GENGER, ARNOLD BROSER,
 DAVID BROSER, ERIC HERSCHMANN,                         Adv. Pro. No. 20-01010 (JLG)
 THE GENGER LITIGATION TRUST,
 ADBG LLC, TEDCO INC., and
 DEBORAH PIAZZA, as Chapter 7 Trustee,

                          Defendants.

             DECLARATION OF JARED C. BORRIELLO IN SUPPORT
           OF VARIOUS DEFENDANTS’ REPLY AND OPPOSITION TO
         PLAINTIFF DALIA GENGER’S MEMORANDUM OF LAW (A) IN
        OPPOSITION TO MOTIONS TO DISMISS AMENDED COMPLAINT
      AND (B) IN SUPPORT OF CROSS-MOTION FOR SUMMARY JUDGMENT

          I, Jared C. Borriello, hereby declare pursuant to 28 U.S.C. § 1746 as follows:

          1.     I am associated with the law firm of Togut, Segal & Segal LLP, counsel to

defendant Arie Genger.

          2.     I respectfully submit this Declaration in support of the Various Defendants’ Reply

And Opposition to Plaintiff Dalia Genger’s Memorandum of Law in Opposition to Motions to

Dismiss Amended Complaint and in Support of Cross-Motion for Summary Judgment.

          3.     Attached as Exhibit 1 hereto is a true and correct copy of the February 20, 2015

Affidavit of Dalia Genger, filed in New York State Supreme Court matter number 651089/2010.
20-01010-jlg    Doc 27     Filed 07/17/20 Entered 07/17/20 23:25:39                Main Document
                                         Pg 2 of 3



      I declare under penalty of perjury that the foregoing is true and correct.

Executed on: July 17, 2020
             New York, New York
                                                            /s/ Jared C. Borriello
                                                            JARED C. BORRIELLO
                                                            TOGUT, SEGAL & SEGAL LLP
                                                            One Penn Plaza, Suite 3335
                                                            New York, New York 10119
                                                            (212) 594-5000




                                                2
20-01010-jlg     Doc 27    Filed 07/17/20 Entered 07/17/20 23:25:39          Main Document
                                         Pg 3 of 3




                               CERTIFICATE OF SERVICE

               I hereby certify that this document filed through the ECF system was served on
July 17, 2020 by electronic means via the Court’s CM/ECF system on all counsel registered to
receive electronic notices.

                                                            /s/ Jared C. Borriello
                                                           JARED C. BORRIELLO
